 


116 HRES 519 EH: Providing for consideration of the bill (H.R. 3877) to amend the Balanced Budget and Emergency Deficit Control Act of 1985, to establish a congressional budget for fiscal years 2020 and 2021, to temporarily suspend the debt limit, and for other purposes; providing for consideration of the bill (H.R. 549) to designate Venezuela under section 244 of the Immigration and Nationality Act to permit nationals of Venezuela to be eligible for temporary protected status under such section, and for other purposes; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 519 
In the House of Representatives, U. S., 
 
July 25, 2019 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3877) to amend the Balanced Budget and Emergency Deficit Control Act of 1985, to establish a congressional budget for fiscal years 2020 and 2021, to temporarily suspend the debt limit, and for other purposes; providing for consideration of the bill (H.R. 549) to designate Venezuela under section 244 of the Immigration and Nationality Act to permit nationals of Venezuela to be eligible for temporary protected status under such section, and for other purposes; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3877) to amend the Balanced Budget and Emergency Deficit Control Act of 1985, to establish a congressional budget for fiscal years 2020 and 2021, to temporarily suspend the debt limit, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by chair and ranking minority member of the Committee on the Budget; and (2) one motion to recommit.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 549) to designate Venezuela under section 244 of the Immigration and Nationality Act to permit nationals of Venezuela to be eligible for temporary protected status under such section, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–28 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 30 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit with or without instructions.  
3.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 26, 2019.   Cheryl L. Johnson,Clerk. 